EXHIBIT 10.5

FORM OF INCENTIVE STOCK OPTION AGREEMENT

FSI INTERNATIONAL, INC.

2008 OMNIBUS STOCK PLAN

INCENTIVE STOCK OPTION AGREEMENT

 

Full Name of Optionee:        No. of Shares Covered:    Date of Grant:       
Exercise Price Per Share:    Expiration Date:        Exercise Schedule pursuant
to Section 4:               No. of Shares      As to Which Option

Initial Date

of Exercisability

  

Becomes Exercisable

as of Such Date

                                         

This is an INCENTIVE STOCK OPTION AGREEMENT (“Agreement”) between FSI
International, Inc., a Minnesota corporation (the “Company”), and the Optionee
identified above (the “Optionee”) effective as of the date of grant specified
above.

RECITALS

WHEREAS, the Company maintains the FSI International, Inc. 2008 Omnibus Stock
Plan (“Plan”); and

WHEREAS, the Company has appointed a committee (the “Committee”) with the
authority to determine the awards to be granted under the Plan; and

WHEREAS, the Committee or its designee has determined that the Optionee is
eligible to receive an award under the Plan in the form of a Stock Option (the
“Option”) and has set the terms and conditions thereof.

NOW, THEREFORE, this Option is issued to the Optionee under the terms and
conditions set by the Committee as follows.



--------------------------------------------------------------------------------

TERMS AND CONDITIONS*

 

1. Grant. The Optionee is granted this Option to purchase the number of Shares
specified at the beginning of this Agreement on the terms and conditions set
forth below.

 

2. Exercise Price. The price to the Optionee of each Share subject to this
Option shall be the Exercise Price specified on the first page of this Agreement
(which price shall not be less than the Fair Market Value as of the date of
grant or, if the Optionee owns or is deemed to own stock possessing more than
10% of the combined voting power of all classes of stock of the Company, 110% of
the Fair Market Value as of the date of grant).

 

3. Incentive Stock Option. This Option, to the extent permissible, is intended
to be an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

4. Exercise Schedule. Except as provided in Section 8, this Option may be
exercised in accordance with the Exercise Schedule set forth on the first page
of this Agreement. The Exercise Schedule is cumulative — that is, if this Option
has not expired prior thereto, the Optionee may at any time purchase all or any
portion of the Shares then available under the Exercise Schedule to the extent
not previously purchased.

To the extent the total Fair Market Value (determined as of the date of grant of
an option) of Shares with respect to which this Option and any other incentive
stock options granted by the Company or its Affiliates shall become exercisable
for the first time during any calendar year shall exceed $100,000, such excess
options shall be treated as Non-Statutory Stock Options. This $100,000 limit
shall be applied by taking such incentive stock options into account in the
order in which they are granted.

This Option may be exercised in full (notwithstanding the Exercise Schedule)
under the circumstances described in Section 8 of this Agreement if it has not
expired prior thereto.

 

5. Expiration. This Option shall expire at 4:00 p.m. Central Time on the
earliest of:

 

  (a) The expiration date specified at the beginning of this Agreement (which
date shall not be later than ten years after the date of grant or, if the
Optionee owns or is deemed to own stock possessing more than 10% of the combined
voting power of all classes of stock of the Company, five years after the date
of grant);

 

  (b) The last day as of the periods of or following the termination of Optionee
as an employee of the Company or an Affiliate, or as a Consultant of the Company
during which this Option can be exercised (as specified in Section 7 of this
Agreement); or

 

  (c) The date (if any) fixed for cancellation pursuant to Section 8 of this
Agreement.

In no event may anyone exercise this Option, in whole or in part, after it has
expired, notwithstanding any other provision of this Agreement.

 

6. Procedure to Exercise Option.

Notice of Exercise. Subject to the terms and conditions of this Agreement, this
Option may be exercised by delivering advance written notice of exercise to the
Company at its headquarters in the form attached to this Agreement or a similar
form containing substantially the same information and addressed or delivered to
an authorized Company representative. The notice shall state the number of
Shares to be purchased, and shall be signed by the person exercising this
Option. If the person exercising this Option is not the Optionee, he or she also
must submit appropriate proof of his or her right to exercise this Option.

Tender of Payment. Any notice of exercise hereunder shall be accompanied by
either:

 

  (a) Payment (by check, bank draft or money order payable to the Company) of
the full purchase price of the Shares being purchased; or

 

 

* Unless the context indicates otherwise, capitalized terms that are not defined
in this Agreement shall have the meaning set forth in the Plan as it currently
exists or as it is amended in the future.



--------------------------------------------------------------------------------

  (b) Certificates for unencumbered Shares having an aggregate Fair Market Value
on the date of exercise equal to the full purchase price of the Shares being
purchased (the Optionee shall duly endorse all such certificates in blank and
shall represent and warrant in writing that he or she is the owner of the Shares
so delivered free and clear of all liens, security interests and other
restrictions or encumbrances); or

 

  (c) A combination of cash and unencumbered Shares.

Any Shares tendered as payment under (b) or (c) above must have been owned by
the Optionee for at least 180 days preceding the date of exercise of Options to
which the use of such Shares relates.

In lieu of the provisions of (a), (b) or (c) above, an Optionee may
simultaneously exercise an Option and sell the Shares thereby acquired pursuant
to a brokerage or similar relationship so long as the cash proceeds from the
sale are used promptly as payment of the purchase price of those Shares and the
Company has received adequate assurances thereof.

Delivery of Certificates. As soon as practicable after the Company receives a
properly executed notice and the purchase price provided for above, it shall
deliver to the person exercising the Option, in the name of such person, a
certificate or certificates representing the Shares being purchased. The Company
shall pay any original issue or transfer taxes with respect to the issue or
transfer of the Shares and all fees and expenses incurred by it in connection
therewith. All Shares so issued shall be fully paid and nonassessable.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be required to issue or deliver any Shares prior to the completion of such
registration or other qualification of such Shares under any law, rule or
regulation as the Company shall determine to be necessary or desirable.

 

7. Vesting Requirement. This Option may be exercised only while the Optionee
remains employed with the Company or an Affiliate or is serving as a Consultant
of the Company or an Affiliate, and only if the Optionee has been continuously
in one or more such relationships with the Company or an Affiliate, as the case
may be; provided that:

 

  (a) The Optionee may exercise this Option during the ninety-day period
following his ceasing to be any of the following: (i) an employee of the Company
or an Affiliate or (ii) a Consultant to the Company or an Affiliate, but in
either case only to the extent that it was exercisable immediately prior to the
last of such relationships (i.e. the Optionee shall not progress on the exercise
schedule) and only if the Optionee’s employment was not terminated for Cause. If
the Optionee dies during such ninety-day period, the Optionee’s Successor (i.e.,
legal representative of the Optionee’s estate, or the person who has acquired
the right by bequest or inheritance), may exercise this Option during the
one-year period following the termination of employment.

 

  (b) If the Optionee becomes totally and permanently disabled (within the
meaning of Code section 22(e)(3)) while in one of the relationships described
above in this Section 7, he or she may exercise this Option during the one-year
period following his or her termination of employment.

 

  (c) If the Optionee dies while in one of the relationships described above in
this Section 7, the Optionee’s Successor, may exercise this Option during the
one-year period following the date the Optionee dies.

 

  (d) If the Optionee ceases to be in one of the relationships described above
in this Section 7 after a declaration made pursuant to Section 8 of this
Agreement, he or she may exercise the Option at any time permitted by such
declaration.

Notwithstanding the above, this Option may not be exercised after it has
expired.

 

8. Acceleration of Option.

Disability. This Option may be exercised in full (notwithstanding the Exercise
Schedule) if the Optionee becomes totally and permanently disabled (as defined
in Code section 22(e)(3)) while employed with the Company or an Affiliate.

Death. This Option may be exercised in full (notwithstanding the Exercise
Schedule) if the Optionee dies while employed with the Company or an Affiliate.



--------------------------------------------------------------------------------

Event. This option may be exercised in full (notwithstanding any applicable
exercise or vesting schedule) if an Event shall have occurred.

Fundamental Change. At least thirty days prior to a Fundamental Change, the
Committee may, but shall not be obligated to declare, and provide written notice
to the Optionee of the declaration, that this Option shall be canceled at the
time of, or immediately prior to the occurrence of, the Fundamental Change
(unless it is exercised prior to the Fundamental Change) in exchange for payment
to the Optionee, within ten days after the Fundamental Change, of cash equal to
the amount, for each Share covered by the canceled Option, by which the event
proceeds per share (as defined below) exceeds the exercise price per Share
covered by this Option. This Option may be exercised in full (notwithstanding
the Exercise Schedule) at any time after such declaration and prior to the time
of cancellation of this Option. This Option, to the extent it has not been
exercised prior to the Fundamental Change, shall be canceled at the time of, or
immediately prior to, the Fundamental Change, as provided in the declaration,
and this Agreement shall terminate at the time of such cancellation, subject to
the payment obligations of the Company provided in this paragraph.

In the case of a Fundamental Change that consists of the merger or consolidation
of the Company with or into any other corporation, the Committee, in lieu of the
declaration above, may make appropriate provision for the protection of this
Option by the substitution, in lieu of this Option, of an option to purchase
appropriate voting common stock or appropriate voting common stock of the
corporation surviving any such merger or consolidation or, if appropriate, the
parent corporation of the Company or such surviving corporation.

For purposes of the preceding paragraphs, the “event proceeds per share” is the
cash plus the value (as determined by the Committee) of the non-cash
consideration to be received per Share by the stockholders of the Company upon
the occurrence of the Fundamental Change.

 

9. Limitation on Transfer. While the Optionee is alive, only the Optionee or his
or her guardian or legal representative may exercise this Option. This Option
may not be assigned or transferred other than by will or the laws of descent and
distribution, and shall not be subject to pledge, hypothecation, execution,
attachment or similar process. Any attempt to assign, transfer, pledge,
hypothecate or otherwise dispose of this Option contrary to the provisions
hereof, and the levy of any attachment or similar process upon this Option,
shall be null and void.

 

10. No Stockholder Rights Before Exercise. No person shall have any of the
rights of a stockholder of the Company with respect to any Share subject to this
Option until the Share actually is issued to him or her upon exercise of this
Option.

 

11. Discretionary Adjustment. The Committee may in its sole discretion make
appropriate adjustments in the number of Shares subject to this Option and in
the purchase price per Share to give effect to any adjustments made in the
number of outstanding Shares through a merger, consolidation, recapitalization,
reclassification, combination, stock dividend, stock split or other relevant
change; provided that, fractional Shares shall be rounded to the nearest whole
Share.

 

12. Tax Withholding.

General Rule. If the Company or an Affiliate is required to withhold federal,
state or local income taxes, or social security or other taxes, upon the
exercise of this Option, the person exercising this Option shall, upon exercise
and demand by the Company or Affiliate, promptly pay in cash such amount as is
necessary to satisfy such requirement prior to receipt of such Shares; provided
that, in lieu of all or any part of such cash payment, the Committee may (but
shall not be required to) allow the person exercising this Option to cover all
or any part of the required withholdings, and to cover any additional
withholdings up to the amount needed to cover the full federal, state and local
income tax obligation of such person with respect to income arising from the
exercise of this Option, through a reduction of the number of Shares delivered
or through a subsequent return to the Company of Shares delivered, in each case
valued in the same manner as used in computing the withholding taxes under
applicable laws.

Committee Approval; Revocation. The Committee may approve an election under this
section to reduce the number of Shares delivered in advance, but the approval is
subject to revocation by the Committee at any time. Once such an election is
made by the person exercising this Option, the Optionee may not revoke it.



--------------------------------------------------------------------------------

Exception. Notwithstanding the foregoing, the Optionee who tenders previously
owned Shares to the Company in payment of the purchase price of Shares in
connection with an option exercise may also tender previously owned Shares to
the Company in satisfaction of any tax withholding obligations in connection
with such option exercise without regard to the specified time periods set forth
above for insiders. If the Company or an Affiliate is required to withhold
federal, state or local income taxes, or social security or other taxes, upon
the exercise of this Option, the person exercising this Option shall, upon
exercise and demand by the Company or Affiliate, promptly pay in cash such
amount as is necessary to satisfy such requirement.

 

13. Forfeitures. In the event the Optionee has exercised this Option following
or within six months prior to his or her termination of employment with the
Company and its Affiliates, the Company, by action of the Committee, will have
the right and option (the “Purchase Right”) to purchase from the Optionee or his
or her legal representative a number of shares equal to the number of Shares
which had been purchased under this Option by the Optionee following or within
six months prior to the Optionee’s termination of employment with the Company
and its Affiliates (the “Purchase Right Shares”), if the Optionee (i) has
engaged in competition with the Company or its Affiliates during the term of the
Optionee’s employment with the Company or its Affiliates or within six months
after the termination of such employment (the “Applicable Period”) that the
Committee concludes is detrimental to the Company or its Affiliates, (ii) has
made an unauthorized disclosure of material non-public or confidential
information of the Company or any of its Affiliates during the Applicable
period, (iii) has committed a material violation of any applicable policies or
practices of the Company or any of its Affiliates during the Applicable Period,
or (iv) has engaged in conduct reflecting dishonesty or disloyalty to the
Company or any of its Affiliates during the Applicable Period.

In addition, the Committee may terminate this Option prior to exercise by
Optionee if it determines that the Optionee has engaged or intends to engage in
the activities described in (i)-(iv) above.

The decision to exercise the Company’s Purchase Right will be based solely on
the judgment of the Committee, in its sole and complete discretion, given the
facts and circumstances of each particular case. The Purchase Right also will
cover any shares received from adjustments which pertained to the Purchase Right
Shares and which were made as a result of any of the types of transactions
referred to in Section 11, and such shares will also constitute Purchase Right
Shares.

Such Purchase Right may be exercised by the Committee within 90 days after the
Committee’s discovery of an occurrence that entitles it to exercise its Purchase
Right (but in no event later than 15 months after the Optionee’s termination of
employment with the Company and its Affiliates) for a purchase price equal to
the total amount paid by the Optionee for the Purchase Right Shares. Such
Purchase Right will be deemed to be exercised upon the Company’s mailing written
notice of such exercise postage prepaid, addressed to the Optionee at the
Optionee’s most recent home address as shown on the personnel records of the
Company.

The Optionee agrees on the Optionee’s behalf and on behalf of the Optionee’s
Successor, as the case may be, to deliver to the Company, on the date specified
in such notice, which will not be less than ten nor more than thirty days after
such notice, a certificate or certificates for the number of shares for which
the Purchase Right has been exercised, duly endorsed for transfer to the Company
against payment of the purchase price for the Purchase Right Shares. The
Purchase Right of the Company may not be exercised on or after the occurrence of
any Event.

 

14. Cause. Cause means a termination of employment of the Optionee due to
(i) the inability or failure of the Optionee to adequately perform the material
duties of his or her position, (ii) conduct reflecting dishonesty or disloyalty
to the Company and its Affiliates, (iii) failure to comply with the material
business plans, policies or practices of the Company or its Affiliates or
(iv) an unauthorized disclosure of material non-public or confidential
information of the Company or its Affiliates.

 

15. Interpretation of This Agreement. All decisions and interpretations made by
the Committee with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon the Company and the Optionee. If there is
any inconsistency between the provisions of the Agreement and the Plan, the
provisions of the Plan shall govern.

 

16. Discontinuance of Employment. This Agreement shall not give the Optionee a
right to continued employment with the Company or any Affiliate, and the Company
or Affiliate employing the Optionee may terminate his or her employment and
otherwise deal with the Optionee without regard to the effect it may have upon
him or her under this Agreement.



--------------------------------------------------------------------------------

17. Obligation to Reserve Sufficient Shares. The Company shall at all times
during the term of this Option reserve and keep available a sufficient number of
Shares to satisfy this Agreement.

 

18. Binding Effect. This Agreement shall be binding in all respects on the
heirs, representatives, successors and assigns (including a Successor) of the
Optionee.

 

19. Choice of Law. The Agreement is entered into under the laws of the State of
Minnesota and shall be construed and interpreted thereunder (without regard to
its conflict of law principles).

IN WITNESS WHEREOF, the Optionee and the Company have executed this Stock Option
Agreement effective as of the             .

 

FSI INTERNATIONAL, INC. By       Patricia M. Hollister Its   Chief Financial
Officer